Per. Curiam,
We think that, upon the facts in the case stated, judgment was properly entered for the defendant. It was contended, however, that the settlement made by Stilwell, the book-keeper’ of the plaintiff company, and who was made the referee by the terms of the contract between the parties, to decide any dispute as to the moneys due to the plaintiff company, was binding and conclusive upon the defendant. This would be so as to any dispute about accounts, the amount of ice delivered to the defendant, or the amount of money returned by him. But the dispute here is in regard to the construction of the contract itself, and the settlement of such a dispute was not committed to the book-keeper.
We are of opinion that the court below properly construed the contract, and the judgment is therefore affirmed.